DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on February 1, 2022, has been entered and acknowledged by the Examiner.
Claims 13-18 are pending in the instant application.
Allowable Subject Matter
Claims 13-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 13, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 13, and specifically comprising the limitation wherein a method for illuminating a wellsite, comprising: selecting along each side of a crown deck on a rig a plurality of mounting locations for LED light fixtures, wherein said selecting step is based on desired lighting conditions for the wellsite surrounding the rig; mounting one or more LED light fixtures at each of the plurality of selected mounting locations; attaching the plurality of LED light fixtures to the crown deck using a plurality of elongate members extending above the crown deck and configured to position the light fixtures in proximity to a handrail of the crown deck; and illuminating the wellsite using the plurality of LED light fixtures.
Regarding claims 14-18, claims 14-18 are allowable for the reasons given in claim 13 because of their dependency status from claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M HINES whose telephone number is (571)272-2285.  The examiner can normally be reached on M-F: 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Anne M Hines/
Primary Examiner
Art Unit 2879